



EXHIBIT 10.33


FIRST NIAGARA FINANCIAL GROUP, INC.
2012 EQUITY INCENTIVE PLAN
ARTICLE 1-GENERAL
1.1 Purpose, Effective Date and Term. The purpose of the First Niagara Financial
Group, Inc. 2012 Equity Incentive Plan (the “Plan”) is to promote the long-term
financial success of First Niagara Financial Group, Inc., (the “Company”), and
its Subsidiaries, including First Niagara Bank (the “Bank”), by providing a
means to attract, retain and reward individuals who contribute to such success
and to further align their interests with those of the Company’s stockholders.
The “Effective Date” of the Plan is the date adopted by the Board of Directors,
contingent on the approval of the Plan by the Company’s stockholders which is
expected to be obtained on April 25, 2012. The Plan shall remain in effect as
long as any Awards are outstanding; provided, however, that no Awards may be
granted under the Plan after the ten-year anniversary of the Effective Date.
1.2 Administration. The Plan shall be administered by the Compensation Committee
of the Company’s Board of Directors (the “Committee”), in accordance with
Section 5.1.
1.3 Participation. Each Employee or Director of the Company or any Subsidiary of
the Company who is granted an Award in accordance with the terms of the Plan
shall be a “Participant” in the Plan. Awards shall be limited to Employees and
Directors of the Company or any Subsidiary.
1.4 Definitions. Capitalized terms used in this Plan are defined in Article 8
and elsewhere in this Plan.
ARTICLE 2-AWARDS
2.1 General. Any Award under the Plan may be granted singularly, in combination
with another Award (or Awards), or in tandem whereby the exercise or vesting of
one Award held by a Participant cancels another Award held by the
Participant. Each Award under the Plan shall be subject to the terms and
conditions of the Plan and such additional terms, conditions, limitations and
restrictions as the Committee shall provide with respect to such Award and as
evidenced in the Award Agreement. Subject to the provisions of Section 2.10, an
Award may be granted as an alternative to or replacement of an existing Award
under the Plan or any other plan of the Company or any Subsidiary or as the form
of payment for grants or rights earned or due under any other compensation plan
or arrangement of the Company or its Subsidiaries, including without limitation
the plan of any entity acquired by the Company or any Subsidiary. The conditions
for grant or vesting and the other provisions of any Award (including without
limitation any applicable performance measures) need not be the same with
respect to each recipient. The types of Awards that may be granted under the
Plan include:
(a) Stock Options. A Stock Option means a grant under Section 2.2 that
represents the right to purchase shares of Stock at an Exercise Price
established by the Committee. Any Stock Option may be either an ISO that is
intended to satisfy the requirements applicable to an “Incentive Stock Option”
described in Code Section 422(b), or a Non-Qualified Stock Option (a
“Non-Qualified Option”) that is not intended to be an ISO; provided, however,
that no ISOs may be granted: (i) after the ten-year anniversary of the Board’s
adoption of the Plan; or (ii) to a non-Employee. Unless otherwise specifically
provided by its terms, any Stock Option granted to an Employee under this Plan
shall be an ISO, to the fullest extent permitted by the Code. Any ISO granted
under this Plan that does not qualify as an ISO for any reason (whether at the
time of grant or as the result of a subsequent event) shall be deemed to be a
Non-Qualified Option. In addition, any ISO granted under this Plan may be
unilaterally modified by the Committee to disqualify such Stock Option from ISO
treatment such that it shall become a Non-Qualified Option; provided, however,
that any such modification shall be ineffective if it causes the Award to be
subject to Code Section 409A (unless, as modified, the Award complies with Code
Section 409A).
 
(b) Stock Appreciation Rights. A stock appreciation right (a “SAR”) means a
grant which represents the right to receive in cash, shares of Stock or a
combination of both (as shall be reflected in the Award Agreement) an amount
equal to or based upon the excess of: (i) the Fair Market Value of a share of
Stock at the time of exercise, over (ii) the Exercise Price established by the
Committee in the Award Agreement.
(c) Restricted Stock. Restricted Stock means a grant of shares of Stock under
Section 2.4 for no consideration or such minimum consideration as may be
required by applicable law, either alone or in addition to other Awards granted
under the Plan, subject to a vesting schedule or the satisfaction of market
conditions or performance conditions.





--------------------------------------------------------------------------------





(d) Restricted Stock Units. A Restricted Stock Unit means a grant under
Section 2.5 denominated in shares of Stock that is similar to a Restricted Stock
Award except no shares of Stock are actually awarded on the date of grant of a
Restricted Stock Unit. A Restricted Stock Unit is subject to a vesting schedule
or the satisfaction of market conditions or performance conditions and shall be
settled in shares of Stock, provided, however, that in the sole discretion of
the Compensation Committee, determined at the time of settlement, a Restricted
Stock Unit may be settled in cash.
(e) Performance Unit Awards. A Performance Unit Award means a grant under
Section 2.6 which is denominated in a specified dollar amount and represents the
right to receive payment of a specified dollar amount (or a percentage of the
specified dollar amount) upon satisfaction of performance-based conditions. A
Performance Unit Award may be settled in cash, shares of Stock, or a combination
of cash and shares of Stock.
2.2 Stock Options
(a) Grant of Stock Options. Each Stock Option shall be evidenced by an Award
Agreement that shall: (i) specify the number of Stock Options covered by the
Award; (ii) specify the date of grant of the Stock Option; (iii) specify the
vesting period or conditions to vesting; and (iv) contain such other terms and
conditions not inconsistent with the Plan, including the effect of termination
of a Participant’s employment or Service with the Company as the Committee may,
in its discretion, prescribe.
(b) Terms and Conditions. A Stock Option shall be exercisable in accordance with
such terms and conditions and during such periods as may be established by the
Committee. In no event, however, shall a Stock Option expire later than ten
(10) years after the date of its grant (or five (5) years with respect to ISOs
granted to an Employee who is a 10% Stockholder). The “Exercise Price” of each
Stock Option shall not be less than 100% of the Fair Market Value of a share of
Stock on the date of grant (or, if greater, the par value of a share of Stock);
provided, however, that the Exercise Price of an ISO shall not be less than 110%
of Fair Market Value of a share of Stock on the date of grant if granted to a
10% Stockholder; provided further, that the Exercise Price may be higher or
lower in the case of Stock Options granted or exchanged in replacement of
existing Awards held by an Employee or Director of, or service provider to, an
acquired entity. The payment of the Exercise Price of a Stock Option shall be by
cash or, subject to limitations imposed by applicable law, by such other means
as the Committee may from time to time permit, including: (i) by tendering,
either actually or constructively by attestation, shares of Stock valued at Fair
Market Value as of the day of exercise; (ii) by irrevocably authorizing a third
party, acceptable to the Committee, to sell shares of Stock (or a sufficient
portion of the shares) acquired upon exercise of the Stock Option and to remit
to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price and any tax withholding resulting from such exercise; (iii) by a
net settlement of the Stock Option using a portion of shares obtained on
exercise in payment of the Exercise Price of the Stock Option; (iv) by personal,
certified or cashier’s check; (v) by other property deemed acceptable by the
Committee; or (vi) by any combination thereof. The total number of shares that
may be acquired upon the exercise of a Stock Option shall be rounded down to the
nearest whole share.
 
2.3 Stock Appreciation Rights
(a) Grant of SARs. Each SAR shall be evidenced by an Award Agreement that shall:
(i) specify the number of SARs covered by the Award; (ii) specify the date of
grant of the SARs; (iii) specify the vesting period or conditions to vesting;
and (iv) contain such other terms and conditions not inconsistent with the Plan,
including the effect of termination of a Participant’s employment or Service
with the Company as the Committee may, in its discretion, prescribe. In no
event, however, shall a SAR expire later than ten (10) years after the date of
its grant. The “Exercise Price” of each SAR shall not be less than 100% of the
Fair Market Value of a share of Stock on the date of grant.
(b) Terms and Conditions. SARs shall be exercisable in accordance with such
terms and conditions and during such periods as may be established by the
Committee. Unless the Committee provides otherwise, all SARs shall be settled
solely in the publicly traded stock of the Company and there shall be no
opportunity to defer the income received on the exercise of the SAR. SARs may be
settled by a net settlement using a portion of shares obtained on exercise in
payment of the taxes owed on the exercise of the SARs.
2.4 Restricted Stock.
(a) Grant of Restricted Stock. Each Restricted Stock Award shall be evidenced by
an Award Agreement that shall: (i) specify the number of shares of Stock covered
by the Restricted Stock Award; (ii) specify the date of grant of the Restricted
Stock Award; (iii) specify the vesting period; and (iv) contain such other terms
and conditions not inconsistent with the Plan, including the effect of
termination of a Participant’s employment or Service with the





--------------------------------------------------------------------------------





Company, as the Committee may, in its discretion, prescribe. All Restricted
Stock Awards (other than those subject to performance-based vesting conditions
under Section 2.6 hereof) shall be in the form of issued and outstanding shares
of Stock that shall be either: (x) registered in the name of the Participant and
held by the Company, together with a stock power executed by the Participant in
favor of the Company, pending the vesting or forfeiture of the Restricted Stock;
or (y) registered in the name of, and delivered to, the Participant. In any
event, the certificates evidencing the Restricted Stock Award shall at all times
prior to the applicable vesting date bear the following legend:
The Stock evidenced hereby is subject to the terms of an Award Agreement between
First Niagara Financial Group, Inc. and [Name of Participant] dated [Date], made
pursuant to the terms of the First Niagara Financial Group, Inc. 2012 Equity
Incentive Plan, copies of which are on file at the executive offices of First
Niagara Financial Group, Inc., and may not be sold, encumbered, hypothecated or
otherwise transferred except in accordance with the terms of such Plan and Award
Agreement,
or such other restrictive legend as the Committee, in its discretion, may
specify. Performance-based Restricted Stock Awards may or may not be issued and
outstanding, in the discretion of the Committee. Notwithstanding the foregoing,
the Company may in its sole discretion issue Restricted Stock in any other
approved format (e.g., electronically) in order to facilitate the paperless
transfer of such Awards. In the event Restricted Stock is not issued in
certificate form, the Company and the transfer agent shall maintain appropriate
bookkeeping entries that evidence Participants’ ownership of such Awards.
Restricted Stock that is not issued in certificate form shall be subject to the
same terms and conditions of the Plan as certificated shares, including the
restrictions on transferability and the provision of a stock power executed by
the Participant in favor of the Company, until the satisfaction of the
conditions to which the Restricted Stock Award is subject.
(b) Terms and Conditions. Each Restricted Stock Award shall be subject to the
following terms and conditions:
(1) Each Restricted Stock Award shall be evidenced by an Award Agreement that
shall specify the Restriction Period, the number of shares of Restricted Stock
granted, and such other provisions, including the effect of termination of a
Participant’s employment or Service with the Company, as the Committee shall
determine. The Committee shall impose such other conditions and/or restrictions
on any Restricted Stock Award granted pursuant to the Plan as it may deem
advisable including, without limitation, a requirement that Participants pay a
stipulated purchase price for each Restricted Stock Award, time-based
restrictions and vesting following the attainment of performance measures set
forth in Section 2.6(a) hereof, restrictions under applicable laws or under the
requirements of any stock exchange or market upon which such shares may be
listed, or holding requirements or sale restrictions placed by the Company upon
vesting of such Restricted Stock Awards.
(2) The Committee may, in connection with the grant of Restricted Stock Awards,
designate them as “performance based compensation” within the meaning of Code
Section 162(m), in which event it shall condition the vesting thereof upon the
attainment of one or more performance measures set forth in Section 2.6(a)
hereof. Regardless of whether Restricted Stock Awards are subject to the
attainment of one or more performance measures, the Committee may also condition
the vesting thereof upon the continued Service of the Participant. An Award of
Restricted Stock shall be settled as and when the Restricted Stock vests or, in
the case of Restricted Stock subject to performance measures, after the
Committee has certified that the performance goals have been satisfied.
(3) Dividends. Unless the Committee determines otherwise with respect to any
Restricted Stock Award and specifies such determination in the relevant Award
Agreement, any dividends or distributions declared and paid with respect to
shares of Stock subject to the Restricted Stock Award, other than a stock
dividend consisting of shares of Stock, shall be immediately distributed to the
Participant. If the Committee determines to delay the distribution of dividends
to a Participant until the vesting of an Award of Restricted Stock, the
Committee shall cause the dividend (and any earnings thereon) to be distributed
to the Participant no later than two and one-half months following the date on
which the Restricted Stock vests. Any stock dividends declared on shares of
Stock subject to a Restricted Stock Award shall be subject to the same
restrictions and shall vest at the same time as the shares of Restricted Stock
from which said dividends were derived. Notwithstanding the foregoing, no
dividends shall be paid with respect to any Restricted Stock Awards subject to a
performance-based vesting condition unless and until the Participant vests in
such Restricted Stock Award. Upon the vesting of a performance-based Restricted
Stock Award under Section 2.6, any dividends declared but not paid during the
vesting period shall be paid within thirty (30) days following the vesting date.





--------------------------------------------------------------------------------





(4) Voting Rights. Unless the Committee determines otherwise with respect to any
Restricted Stock Award and specifies such determination in the relevant Award
Agreement, voting rights shall attach to the shares of Restricted Stock and
shall be exercised by the Participant in his or her discretion.
(5) Tender Offers and Merger Elections. Each Participant to whom a Restricted
Stock Award is granted shall have the right to respond, or to direct the
response, with respect to the related shares of Restricted Stock, to any tender
offer, exchange offer, cash/stock merger consideration election or other offer
made to, or elections made by, the holders of shares of Stock. Such a direction
for any such shares of Restricted Stock shall be given by proxy or ballot (if
the Participant is the beneficial owner of the shares of Restricted Stock for
voting purposes) or by completing and filing, with the inspector of elections,
the trustee or such other person who shall be independent of the Company as the
Committee shall designate in the direction (if the Participant is not such a
beneficial owner), a written direction in the form and manner prescribed by the
Committee. If no such direction is given, then the shares of Restricted Stock
shall not be tendered.
 
2.5 Restricted Stock Units.
(a) Grant of Restricted Stock Unit Awards. Each Restricted Stock Unit shall be
evidenced by an Award Agreement which shall: (i) specify the number of
Restricted Stock Units covered by the Award; (ii) specify the date of grant of
the Restricted Stock Units; (iii) specify the vesting period or market
conditions or performance conditions that must be satisfied in order to vest in
the Award; and (iv) contain such other terms and conditions not inconsistent
with the Plan, including the effect of termination of a Participant’s employment
or Services with the Company, as the Committee may, in its discretion,
prescribe.
(b) Terms and Conditions. Each Restricted Stock Unit Award shall be subject to
the following terms and conditions:
(1) A Restricted Stock Unit Award shall be similar to Restricted Stock Award
except that no shares of Stock are actually awarded to the recipient on the date
of grant. Each Restricted Stock Unit Award shall be evidenced by an Award
Agreement that shall specify the Restriction Period, the number of Restricted
Stock Units granted, and such other provisions, including the effect of
termination of a Participant’s employment or Service with the Company, as the
Committee shall determine. The Committee shall impose such other conditions
and/or restrictions on any Restricted Stock Unit Award granted pursuant to the
Plan as it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Restricted Stock Unit,
time-based restrictions and vesting following the attainment of performance
measures set forth in Section 2.6(a) hereof, restrictions under applicable laws
or under the requirements of any stock exchange or market upon which such shares
may be listed, or holding requirements or sale restrictions placed by the
Company upon vesting of such Restricted Stock Units.
(2) The Committee may, in connection with the grant of Restricted Stock Units,
designate them as “performance based compensation” within the meaning of Code
Section 162(m), in which event it shall condition the vesting thereof upon the
attainment of one or more performance measures set forth in Section 2.6(a)
hereof. Regardless of whether Restricted Stock Units are subject to the
attainment of one or more performance measures, the Committee may also condition
the vesting thereof upon the continued Service of the Participant. An Award of
Restricted Stock Units shall be settled as and when the Restricted Stock Units
vest or, in the case of Restricted Stock Units subject to performance measures,
after the Committee has certified that the performance goals have been
satisfied.
(3) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Unit Award for which such Participant’s continued Service
is required (the “Restriction Period”) and until the later of (A) the expiration
of the Restriction Period and (B) the date the applicable performance measures
(if any) are satisfied, the Participant shall not be permitted to sell, assign,
transfer, pledge or otherwise encumber Restricted Stock Units.
(4) A Participant shall have no voting rights with respect to any Restricted
Stock Units granted hereunder. Dividends equivalent units shall be paid on
Restricted Stock Units, provided that dividend equivalent units on Restricted
Stock Unit Awards that vest based on the achievement of performance measures
shall not be paid until and to the extent that the Award is earned.
2.6 Performance Unit Awards.





--------------------------------------------------------------------------------





(a) Grant of Performance Unit Awards. Each Performance Unit Award shall be
evidenced by an Award Agreement which shall: (i) specify the initial dollar
value represented by the Performance Unit Award; (ii) specify the date of grant
of the Performance Unit Award; (iii) specify the vesting period; and
(iv) contain such other terms and conditions not inconsistent with the Plan,
including the effect of termination of a Participant’s employment or Service
with the Company, as the Committee may, in its discretion, prescribe.
 
(b) Terms and Conditions. Performance Unit Awards shall be subject to the
following terms and conditions:
(1) Subject to the limitations of the Plan, the Committee may, in its
discretion, grant Performance Unit Awards to Participants, which shall be
denominated in a specified dollar amount and shall represent the right to
receive payment of the specified dollar amount or a percentage (which may be
more than 100%) of the specified dollar amount depending on the level of the
applicable performance measure attained; provided, however, that the Committee
may at the time a Performance Unit Award is granted specify a maximum amount
payable in respect of such Award.
(2) At the time it grants a Performance Unit Award, the Committee shall
establish one or more performance measures from those set forth in Section 2.7
hereof, to which the Performance Unit Award is subject during a specified
performance period, the attainment of which shall be a condition of the
recipient’s right to receive payment under such Performance Unit Award. The
conditions for granting or vesting and the other provisions of Performance Unit
Award (including without limitation any applicable performance measures) need
not be the same with respect to each recipient. If any one or more of the
performance measures to which a Performance Unit Award is subject is not
attained during the performance period, such Performance Unit Award shall be
forfeited without consideration.
(3) The performance levels to be achieved for each performance period and the
amount of the Award to be distributed shall be conclusively determined by the
Committee prior to any distribution. Performance Unit Awards shall be paid in a
lump sum following the close of the performance period to which they relate. The
grant of any Award and the establishment of performance measures for Awards to
Covered Employees that are intended to be performance based compensation shall
be made during the period required under Code Section 162(m) and shall comply
with all applicable requirements of Code Section 162(m).
(4) If the performance measures for a Performance Unit Award have been attained,
payment in respect of such Performance Unit Award shall be made following the
close of the performance period to which such Award relates; provided, that the
Committee has first certified that the applicable performance measures have been
satisfied. Such payment may be paid in cash, shares of Stock, or any combination
thereof, in the sole discretion of the Committee at the time of payment. To the
extent payment is to be made in shares of Stock, the Committee shall cause a
stock certificate or evidence of book entry shares, together with all dividends
and other distributions with respect thereto that have been accumulated, to be
delivered, free of any restrictive legend other than as may be required by
applicable law, to the recipient of the Performance Unit Award. Prior to such
delivery, the recipient of a Performance Unit Award shall have no right to vote
or to receive dividends, nor have any other rights with respect to the shares of
Stock.
2.7 Performance-Based Compensation. The vesting of any Performance Unit Awards,
Restricted Stock Award or Restricted Stock Unit Award under the Plan that is
intended to be “performance-based compensation” within the meaning of Code
Section 162(m) shall be conditioned on the achievement of one or more objective
performance measures, to the extent required by Code Section 162(m), as may be
determined by the Committee. At the discretion of the Committee, the vesting of
any Stock Options or SARs also may be subject to the achievement of one or more
objective performance measures, although such performance-based vesting is not
necessary to satisfy the requirement of Code Section 162(m) with respect to
Stock Options or SARs. The grant of any Award and the establishment of
performance measures that are intended to be performance-based compensation
shall be made during the period required under Code Section 162(m) and shall
comply with all applicable requirements of Code Section 162(m).
(a) Performance Measures. Such performance measures may be based on any one or
more of the following:
(1) basic earnings per share;
(2) basic cash earnings per share;
 
(3) diluted earnings per share;
(4) core earnings per share;





--------------------------------------------------------------------------------





(5) diluted cash earnings per share;
(6) net income or net income before taxes;
(7) cash earnings;
(8) net interest income;
(9) non-interest income;
(10) general and administrative expense to average assets ratio;
(11) cash general and administrative expense to average assets ratio;
(12) efficiency ratio;
(13) cash efficiency ratio;
(14) return on average assets;
(15) core return on average assets;
(16) cash return on average assets;
(17) core return on equity;
(18) return on average stockholders' equity;
(19) cash return on average stockholders' equity;
(20) return on average tangible stockholders' equity;
(21) cash return on average tangible stockholders' equity;
(22) core earnings;
(23) operating income;
(24) operating efficiency ratio;
(25) net interest margin;
(26) net interest rate margin or net interest rate spread;
(27) growth in assets, loans, or deposits;
(28) loan production volume;
 
(29) net charge offs;
(30) non-performing loans;
(31) classified loans;
(32) cash flow;
(33) capital preservation (core or risk-based);
(34) interest rate risk exposure net portfolio value;
(35) interest rate risk sensitivity;
(36) strategic business objectives, consisting of one or more objectives based
upon meeting specified cost targets, business expansion goals, and goals
relating to acquisitions or divestitures, or goals relating to capital raising
and capital management;
(37) stock price (including, but not limited to, growth measures and total
shareholder return);
(38) operating expenses as a percentage of average assets;
(39) core deposits as a percentage of total deposits;





--------------------------------------------------------------------------------





(40) net charge off percentage;
(41) average percentage past due;
(42) classified assets to total assets; or
(43) any combination of the foregoing.
Performance measures may be based on the performance of the Company as a whole
or on any one or more Subsidiaries or business units of the Company or a
Subsidiary and may be measured relative to a peer group, an index or a business
plan and may be considered as absolute measures or changes in measures. In
establishing any performance measures, the Committee may provide for the
exclusion of the effects of the following items, to the extent identified in the
audited financial statements of the Company, including footnotes, or in the
Management’s Discussion and Analysis section of the Company’s Annual Report or
in the Compensation Discussion and Analysis Section, if any, of the Company’s
annual proxy statement: (i) extraordinary, unusual, and/or nonrecurring items of
gain or loss; (ii) gains or losses on the disposition of a business;
(iii) changes in tax or accounting principles, regulations or laws; or
(iv) mergers or acquisitions. To the extent not specifically excluded, such
effects shall be included in any applicable performance measure.
(b) Adjustments. Pursuant to this Section 2.6, in certain circumstances the
Committee may adjust performance measures; provided, however, no adjustment may
be made with respect to an Award that is intended to be performance-based
compensation within the meaning of Code Section 162(m), except to the extent the
Committee exercises such negative discretion as is permitted under applicable
law for purposes of an exception under Code Section 162(m). If the Committee
determines that a change in the business, operations, corporate structure or
capital structure of the Company or the manner in which the Company or its
Subsidiaries conducts its business or other events or circumstances render
current performance measures to be unsuitable, the Committee may modify such
performance measures, in whole or in part, as the Committee deems appropriate.
If a Participant is promoted, demoted or transferred to a different business
unit during a performance period, the Committee may determine that the selected
performance measures or applicable performance period are no longer appropriate,
in which case, the Committee, in its sole discretion, may: (i) adjust, change or
eliminate the performance measures or change the applicable performance period;
or (ii) cause to be made a cash payment to the Participant in an amount
determined by the Committee.
 
(c) Treatment on Retirement. Notwithstanding anything herein to the contrary,
and except as provided in the next sentence, no Performance Unit Award,
Restricted Stock Award or Restricted Stock Unit Award that is intended to be
considered performance-based compensation under Code Section 162(m) shall be
granted under terms that will permit its accelerated vesting upon Retirement or
other termination of Service (other than death or Disability). Notwithstanding
the preceding sentence, and only for Covered Employees who are subject to
Section 162(m), in the sole discretion of the Committee exercised at the time of
grant of an Award under this Section 2.7, in the event of Retirement of such
Participant during the performance period, the Award Agreement may provide that
the vesting shall occur at the end of the performance period, and will be
pro-rated, based on the period of the Participant’s active employment and the
level of achievement of the performance measures during the period of the
Participant’s active employment. Any performance-vested Awards which are not
intended to qualify as performance-based compensation under Section 162(m)
(either because the Participant is not a Covered Employee or otherwise) shall
automatically vest upon Retirement, death or Disability (unless the Committee
provides otherwise), but shall not automatically vest upon any other Termination
of Service (unless the Committee provides otherwise).
2.8 Vesting of Awards. The Committee shall specify the vesting schedule or
conditions of each Award. Unless the Committee specifies a different vesting
schedule at the time of grant, time-vested Awards under the Plan shall be
granted with a vesting rate of twenty percent (20%) per year, with the first
installment vesting one year after the date of grant. All time-vested Awards
shall automatically vest upon Retirement, death or Disability (unless the
Committee provides otherwise), but shall not automatically vest upon any other
Termination of Service (unless the Committee provides otherwise). Unless
otherwise provided by the Committee, Service as a director emeritus or advisory
director shall constitute Service for purposes of vesting. Unless otherwise
provided by the Committee, with respect to an Employee who is also a Director,
continued Service as a Director following termination of employment shall
constitute Service for purposes of vesting.
2.9 Deferred Compensation. If any Award would be considered “deferred
compensation” as defined under Code Section 409A (“Deferred Compensation”), the
Committee reserves the absolute right (including the right to delegate such
right) to unilaterally amend the Plan or the Award Agreement, without the
consent of the Participant, to maintain exemption from, or to comply with, Code
Section 409A. Any amendment by the Committee to the Plan





--------------------------------------------------------------------------------





or an Award Agreement pursuant to this Section shall maintain, to the extent
practicable, the original intent of the applicable provision without violating
Code Section 409A. A Participant’s acceptance of any Award under the Plan
constitutes acknowledgement and consent to such rights of the Committee, without
further consideration or action. Any discretionary authority retained by the
Committee pursuant to the terms of this Plan or pursuant to an Award Agreement
shall not be applicable to an Award which is determined to constitute Deferred
Compensation, if such discretionary authority would contravene Code
Section 409A.
2.10 Prohibition Against Option Re-pricing. Except for adjustments pursuant to
Section 3.3, and reductions of the Exercise Price approved by the Company’s
stockholders, neither the Committee nor the Board shall have the right or
authority to make any adjustment or amendment that reduces or would have the
effect of reducing the Exercise Price of a Stock Option previously granted under
the Plan, whether through amendment, cancellation (including cancellation in
exchange for a cash payment in excess of the Stock Option’s in-the-money value
or in exchange for Options or other Awards) or replacement grants, or other
means.
2.11. Effect of Termination of Service on Awards. The Committee shall establish
the effect of a Termination of Service on the continuation of rights and
benefits available under an Award or the Plan and, in so doing, may make
distinctions based upon, among other things, the cause of Termination of Service
and type of Award. Unless otherwise specified by the Committee and set forth in
an Award Agreement between the Company and the Participant or as set forth in an
employment agreement entered into by and between the Company and/or the Bank and
an Employee, the following provisions shall apply to each Award granted under
this Plan:
 
(a) Upon a Participant’s Termination of Service for any reason other than due to
Disability, Retirement, death or termination for Cause, Stock Options shall be
exercisable only as to those shares that were immediately exercisable by such
Participant at the date of termination, and Stock Options may be exercised only
for a period of three (3) months following termination, and any SARs,
Performance Unit Award, Restricted Stock Award and Restricted Stock Unit Award
that has not vested as of the date of Termination of Service shall expire and be
forfeited.
(b) In the event of a Termination of Service for Cause, all Stock Options
granted to a Participant that have not been exercised and all SARs, Performance
Unit Awards, Restricted Stock Awards and Restricted Stock Unit Awards granted to
a Participant that has not vested shall expire and be forfeited.
(c) Except in the case of Awards subject to performance-based vesting conditions
under Section 2.7 hereof and except as otherwise provided by the Committee, upon
Termination of Service for reason of Disability or death, or Retirement all
remaining unvested Stock Options shall become fully vested and exercisable as to
all shares subject to an outstanding Award, whether or not then exercisable, and
all remaining unvested SARs, Restricted Stock Awards and Restricted Stock Unit
Awards (if any) shall become vested as to all shares subject to an outstanding
Award at the date of Termination of Service. Vested Stock Options may be
exercised for a period of one year following Termination of Service due to
death, Disability or Retirement, provided, however, that no Stock Option shall
be eligible for treatment as an ISO in the event such Stock Option is exercised
more than three (3) months following Termination of Service due to Retirement or
one year following Termination of Service due to Disability and provided,
further, in order to obtain ISO treatment for Stock Options exercised by heirs
or devisees of an optionee, the optionee’s death must have occurred while
employed or within three (3) months of Termination of Service.
(c)
(d) Notwithstanding anything herein to the contrary, no Stock Option shall be
exercisable beyond the last day of the original term of such Stock Option,
provided, however, the term of nonqualified Stock Options (but not ISOs) shall
be automatically extended if the term would expire when trading in the Company’s
stock is prohibited by law or the Company’s insider trading policy to the
thirtieth (30th) day after expiration of the prohibition.
(e) Notwithstanding the provisions of this Section2.11, the effect of a Change
in Control on the vesting/exercisability of Stock Options, SARs, Performance
Units, Restricted Stock and Restricted Stock Units is as set forth in Article 4.
ARTICLE 3-SHARES SUBJECT TO PLAN
3.1 Available Shares. The shares of Stock with respect to which Awards may be
made under the Plan shall be shares currently authorized but unissued, currently
held or, to the extent permitted by applicable law, subsequently acquired by the
Company as treasury shares, including shares purchased in the open market or in
private transactions.





--------------------------------------------------------------------------------





3.2 Share Limitations.
(a) Share Reserve. Subject to the following provisions of this Section 3.2, the
maximum number of shares of Stock that may be granted to Participants and their
beneficiaries under the Plan shall be equal to 7,000,000 (seven million) shares
of Stock, of which total, 7,000,000 (seven million) shares of Stock are eligible
to be granted pursuant to the exercise of ISOs. The aggregate number of shares
available for grant under this Plan and the number of shares of Stock subject to
outstanding awards shall be subject to adjustment as provided in Section 3.3.
 
In addition, the available shares under a stockholder-approved plan of any
business acquired by the Company or its Subsidiaries (as appropriately adjusted
to reflect the acquisition transaction), may be used for Awards under the Plan,
subject to Nasdaq rules, including, but not limited to, Nasdaq Rule 5635(c), for
post-transaction grants by the Company without further stockholder approval,
provided that (i) the time during which those shares are available for grant is
not extended beyond the period when the shares would have been available under
the pre-existing plan, absent the merger or acquisition, and (ii) such Awards
are not granted to individuals who were employed by the Company or its
Subsidiaries at the time the merger or acquisition was consummated.
(b) Computation of Shares Available. For purposes of this Section 3.2 and in
connection with the granting of Stock Options, SARs, Restricted Stock or
Restricted Stock Units, the number of shares of Stock available for the granting
of additional Stock Options, SARs, Restricted Stock and Restricted Stock Units
shall be reduced by the number of shares of Stock in respect of which the Stock
Options, SARs, Restricted Stock or Restricted Stock Units is granted or
denominated. To the extent any shares of Stock covered by an Award (including
Restricted Stock and Restricted Stock Units) under the Plan are not granted to a
Participant or beneficiary for any reason, including because the Award is
forfeited or canceled or because a Stock Option or SAR is not exercised, then
such shares shall not be deemed to have been granted and shall be returned to
the share reserve pool for purposes of determining the maximum number of shares
of Stock available for grant under the Plan. To the extent (i) a Stock Option is
exercised by using an actual or constructive exchange of shares of Stock to pay
the Exercise Price, (ii) shares of Stock are withheld to satisfy withholding
taxes upon exercise or vesting of an Award granted hereunder, or (3) shares are
withheld to satisfy the exercise price of Stock Options in a net settlement of
Stock Options, then the number of shares of Stock available shall be reduced by
the net number of Stock Options exercised rather than by the gross number of
shares of Stock issued (i.e., the withheld shares are added back to the share
reserve pool under the Plan). The preceding provisions of this paragraph shall
apply with respect to awards that were made after December 31, 2011 under the
Company’s 2002 Long-Term Incentive Stock Benefit Plan, such that those grants
shall be subject to the share pool computation rules described in this
paragraph. In addition, any shares that are issued by the Company and any awards
that are granted by, or become obligations of, the Company, through the
assumption by the Company or its Subsidiaries of, or in substitution for,
outstanding awards previously granted by an acquired company shall not be
counted against the shares available for issuance under the Plan.
(c) Grants to Covered Employees. The maximum number of shares of Stock, in the
aggregate, that may be subject to Stock Options or SARs granted to any one
Participant pursuant to this Section 3.2 during any calendar year shall not
exceed 800,000 (eight hundred thousand) shares. The maximum number of shares of
Stock, in the aggregate, that may be subject to Restricted Stock Awards or
Restricted Stock Units granted to any one Participant pursuant to this
Section 3.2 during any calendar year shall not exceed 800,000 (eight hundred
thousand) shares . The maximum dollar value that may be granted as Performance
Awards to any one Participant under this Section 3.2 during any calendar year
shall not exceed eight million dollars ($8,000,000). The aggregate number of
shares that may be granted to any one Participant shall be subject to adjustment
as provided in Section 3.3. The limits set forth in this Section shall only
apply to the extent that the Award is intended to qualify as “performance-based
compensation” within the meaning of Code Section 162(m).
3.3 Corporate Transactions.
(a) General. In the event any recapitalization, forward or reverse stock split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
exchange of shares of Stock or other securities, stock dividend or other special
and nonrecurring dividend or distribution (whether in the form of cash,
securities or other property), liquidation, dissolution, or other similar
corporate transaction or event, affects the shares of Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan and/or under any Award granted under the
Plan, then the Committee shall, in an equitable manner, adjust any or all of
(i) the number and kind of securities deemed to be available thereafter for
grants of Stock Options, SARs, Restricted Stock and Restricted Stock Units in
the aggregate to all Participants and individually to any one Participant,
(ii) the number and kind of securities that may be delivered or deliverable in
respect of outstanding Stock Options, SARs, Restricted Stock and Restricted
Stock Units, and (iii) the Exercise Price of Stock Options and





--------------------------------------------------------------------------------





SARs. In addition, the Committee is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Stock Options, SARs, Restricted
Stock and Restricted Stock Units (including, without limitation, cancellation of
Stock Options, SARs, Restricted Stock and Restricted Stock Units in exchange for
the in-the-money value, if any, of the vested portion thereof, or substitution
or exchange of Stock Options, SARs, Restricted Stock or Restricted Stock Units
using stock of a successor or other entity) in recognition of unusual or
nonrecurring events (including, without limitation, events described in the
preceding sentence) affecting the Company or any parent or Subsidiary or the
financial statements of the Company or any parent or Subsidiary, or in response
to changes in applicable laws, regulations, or accounting principles. Unless
otherwise determined by the Committee, any such adjustment to an Award intended
to qualify as “performance-based compensation” shall conform to the requirements
of Code Section 162(m) and the regulations thereunder then in effect.
(b) Merger in which Company is Not Surviving Entity. In the event of any merger,
consolidation, or other business reorganization (including, but not limited to,
a Change in Control) in which the Company is not the surviving entity, unless
otherwise determined by the Committee at any time at or after grant and prior to
the consummation of such merger, consolidation or other business reorganization,
any Stock Options granted under the Plan which remain outstanding shall be
converted into Stock Options to purchase voting common equity securities of the
business entity which survives such merger, consolidation or other business
reorganization having substantially the same terms and conditions as the
outstanding Stock Options under this Plan and reflecting the same economic
benefit (as measured by the difference between the aggregate Exercise Price and
the value exchanged for outstanding shares of Stock in such merger,
consolidation or other business reorganization), all as determined by the
Committee prior to the consummation of such merger; provided, however, that the
Committee may, at any time prior to the consummation of such merger,
consolidation or other business reorganization, direct that all, but not less
than all, outstanding Stock Options be canceled as of the effective date of such
merger, consolidation or other business reorganization in exchange for a cash
payment per share of Stock equal to the excess (if any) of the value exchanged
for an outstanding share of Stock in such merger, consolidation or other
business reorganization over the Exercise Price of the Stock Option being
canceled.
3.4 Delivery of Shares. Delivery of shares of Stock or other amounts under the
Plan shall be subject to the following:
(a) Compliance with Applicable Laws. Notwithstanding any other provision of the
Plan, the Company shall have no obligation to deliver any shares of Stock or
make any other distribution of benefits under the Plan unless such delivery or
distribution complies with all applicable laws (including, the requirements of
the Securities Act), and the applicable requirements of any securities exchange
or similar entity.
(b) Certificates. To the extent that the Plan provides for the issuance of
shares of Stock, the issuance may be affected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any stock
exchange.
ARTICLE 4-CHANGE IN CONTROL
4.1 Consequence of a Change in Control. Subject to the provisions of Section 3.3
(relating to the adjustment of shares), and except as otherwise provided in the
Plan or as determined by the Committee and set forth in the terms of any Award
Agreement or as set forth in an employment agreement entered into by and between
the Company and/or the Bank and an Employee:
(a) At the time of an Involuntary Termination of Employment (or as to a
Director, Termination of Service as a Director) following a Change in Control,
all Stock Options then held by the Participant shall become fully exercisable
(subject to the expiration provisions otherwise applicable to the Stock Option).
All Stock Options may be exercised for a period of one year following the
Participant’s Involuntary Termination of Employment (or as to a Director,
Termination of Service as a Director), provided however that no Stock Option
shall be eligible for treatment as an ISO in the event such Stock Option is
exercised more than three (3) months following Involuntary Termination of
Employment following a Change in Control and provided further that the Stock
Option cannot be exercised after the last day of the term of the Stock Option.
 
(b) At the time of an Involuntary Termination of Employment (or as to a
Director, Termination of Service as a Director), following a Change in Control,
all SARs, Restricted Stock Awards and Restricted Stock Unit Awards then held by
the Participant shall be fully earned and vested immediately. Notwithstanding
the above, any Awards the vesting of which are based on satisfaction of
performance-based conditions will be vested as specified in subsection
(c) hereof.





--------------------------------------------------------------------------------





(c) In the event of a Change in Control, any performance measure attached to an
Award under the Plan shall be deemed satisfied as of the date of the Change in
Control.
4.2 Definition of Change in Control. For purposes of the Plan, unless otherwise
provided in an Award Agreement, a “Change in Control” shall be deemed to have
occurred upon the earliest to occur of the following:
(a) Merger: Except for Excluded Transactions, the Company or the Bank merges
into or consolidates with another entity, or merges another bank or corporation
into the Company or the Bank, and as a result, less than a majority of the
combined voting power of the resulting corporation immediately after the merger
or consolidation is held by persons who were stockholders of the Company or the
Bank immediately before the merger or consolidation;
(b) Acquisition of Significant Share Ownership: There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 50% or more
of a class of the Company’s or the Bank’s voting securities; provided, however,
this clause (b) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;
(c) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (c), Incumbent Directors shall be deemed to
have also been a director at the beginning of such period, excluding any
director approved in connection with an actual or threatened proxy contest or
any other actual or threatened solicitation of proxies; or
(d) Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired beneficial ownership
of more than the permitted amount of the then outstanding Common Stock or Voting
Securities as a result of a change in the number of shares of Stock or Voting
Securities then outstanding, which thereby increases the proportional number of
shares beneficially owned by the Subject Person; provided, however, that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Stock or Voting Securities by the Company, and
after such share acquisition by the Company, the Subject Person becomes the
beneficial owner of any additional Stock or Voting Securities which increases
the percentage of the then outstanding Stock or Voting Securities beneficially
owned by the Subject Person, then a Change in Control shall occur. In the event
that an Award constitutes Deferred Compensation, and the settlement of, or
distribution of benefits under, such Award is to be triggered solely by a Change
in Control, then with respect to such Award, a Change in Control shall be
defined as required under Code Section 409A, as in effect at the time of such
transaction.
 
ARTICLE 5-COMMITTEE
5.1 Administration. The Plan shall be administered by the members of the
Compensation Committee of the Company who are Disinterested Board Members. If
the Committee consists of fewer than three Disinterested Board Members, then the
Board shall appoint to the Committee such additional Disinterested Board Members
as shall be necessary to provide for a Committee consisting of at least three
Disinterested Board Members. Any members of the Committee who do not qualify as
Disinterested Board Members shall abstain from participating in any discussion
to make or administer Awards that are made to Participants who at the time of
consideration for such Award: (i) are persons subject to the short-swing profit
rules of Section 16 of the Exchange Act, or (ii) are reasonably anticipated to
be Covered Employees during the term of the Award. The Board (or those members
of the Board who are “independent directors” under the corporate governance
statutes or rules of any national securities exchange on which the Company lists
its securities) may, in its discretion, take any action and exercise any power,
privilege or discretion conferred on the Committee under the Plan with the same
force and effect under the Plan as if done or exercised by the Committee.
5.2 Powers of Committee. The administration of the Plan by the Committee shall
be subject to the following:
(a) The Committee will have the authority and discretion to select from among
the Company’s and its Subsidiaries’ Employees and Directors those persons who
shall receive Awards, to determine the time or times of receipt, to determine
the types of Awards and the number of shares covered by the Awards, to establish
the terms,





--------------------------------------------------------------------------------





conditions, performance criteria, restrictions (including without limitation,
provisions relating to non-competition, non-solicitation and confidentiality),
and other provisions of such Awards (subject to the restrictions imposed by
Article 6) to cancel or suspend Awards and, except with respect to Awards issued
with performance-based vesting conditions under Section 2.7 hereof, to reduce,
eliminate or accelerate any restrictions or vesting requirements applicable to
an Award at any time after the grant of the Award or extend the time for
exercise of the Award.
(b) The Committee will have the authority and discretion to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.
(c) The Committee will have the authority to define terms not otherwise defined
herein.
(d) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.
(e) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the charter and
bylaws of the Company and applicable corporate law.
5.3 Delegation by Committee. Except to the extent prohibited by applicable law,
the applicable rules of a stock exchange or the Plan, or as necessary to comply
with the exemptive provisions of Rule 16b-3 promulgated under the Exchange Act
or Code Section 162(m), the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it, including: (a) delegating to a committee of one or more members
of the Board who are not “outside directors” within the meaning of Code
Section 162(m), the authority to grant Awards under the Plan to eligible persons
who are not persons with respect to whom the Company wishes to comply with Code
Section 162(m); and/or (b) delegating to a committee of one or more members of
the Board who are not “non-employee directors,” within the meaning of Rule
16b-3, the authority to grant Awards under the Plan to eligible persons who are
not then subject to Section 16 of the Exchange Act; and/or (c) delegating any of
its authority to one or more of the Company’s executive officers, provided that
any such delegation shall not permit the executive officers to make, cancel or
suspend Awards to executive officers or directors. The acts of such delegates
shall be treated hereunder as acts of the Committee and such delegates shall
report regularly to the Committee regarding the delegated duties and
responsibilities and any Awards so granted. Any such allocation or delegation
may be revoked by the Committee at any time.
 
5.4 Information to be Furnished to Committee. As may be permitted by applicable
law, the Company and its Subsidiaries shall furnish the Committee with such data
and information as it determines may be required for it to discharge its
duties. The records of the Company and its Subsidiaries as to a Participant’s
employment, termination of employment, leave of absence, reemployment and
compensation shall be conclusive on all persons unless determined by the
Committee to be manifestly incorrect. Subject to applicable law, Participants
and other persons entitled to benefits under the Plan must furnish the Committee
such evidence, data or information as the Committee considers desirable to carry
out the terms of the Plan.
5.5 Committee Action. The Committee shall hold such meetings, and may make such
administrative rules and regulations, as it may deem proper. A majority of the
members of the Committee shall constitute a quorum, and the action of a majority
of the members of the Committee present at a meeting at which a quorum is
present, as well as actions taken pursuant to the unanimous written consent of
all of the members of the Committee without holding a meeting, shall be deemed
to be actions of the Committee. Subject to Section 5.1, all actions of the
Committee shall be final and conclusive and shall be binding upon the Company,
Participants and all other interested parties. Any person dealing with the
Committee shall be fully protected in relying upon any written notice,
instruction, direction or other communication signed by a member of the
Committee or by a representative of the Committee authorized to sign the same in
its behalf.
ARTICLE 6-AMENDMENT AND TERMINATION
6.1 General. The Board may, as permitted by law, at any time, amend or terminate
the Plan, and may amend any Award Agreement, provided that no amendment or
termination (except as provided in Section 2.9, Section 3.3 and Section 6.2) may
cause the Award to violate Code Section 409A, may cause the re-pricing of a
Stock Option (which re-pricing is prohibited under Section 2.10 above), or, in
the absence of written consent to the change by the affected Participant (or, if
the Participant is not then living, the affected beneficiary), adversely impair
the rights of any Participant or beneficiary under any Award granted under the
Plan prior to the date such amendment is adopted by the Board; provided,
however, that, no amendment may (a) materially increase the benefits accruing to
Participants under the Plan, (b) materially increase the aggregate number of
securities which may be issued under





--------------------------------------------------------------------------------





the Plan, other than pursuant to Section 3.3, or (c) materially modify the
requirements for participation in the Plan, unless the amendment under (a),
(b) or (c) above is approved by the Company’s stockholders.
6.2 Amendment to Conform to Law and Accounting Changes. Notwithstanding any
provision in this Plan or any Award Agreement to the contrary, the Committee may
amend the Plan or any Award Agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of (i) conforming
the Plan or the Award Agreement to any present or future law relating to plans
of this or similar nature (including, but not limited to, Code Section 409A), or
(ii) avoiding an accounting treatment resulting from an accounting pronouncement
or interpretation thereof issued by the Securities and Exchange Commission or
Financial Accounting Standards Board subsequent to the adoption of the Plan or
the making of the Award affected thereby, which, in the sole discretion of the
Committee, may materially and adversely affect the financial condition or
results of operations of the Company. By accepting an Award under this Plan,
each Participant agrees and consents to any amendment made pursuant to this
Section 6.2 or Section 2.9 to any Award granted under the Plan without further
consideration or action.
ARTICLE 7-GENERAL TERMS
7.1 No Implied Rights.
(a) No Rights to Specific Assets. Neither a Participant nor any other person
shall by reason of participation in the Plan acquire any right in or title to
any assets, funds or property of the Company or any Subsidiary whatsoever,
including any specific funds, assets, or other property which the Company or any
Subsidiary, in its sole discretion, may set aside in anticipation of a liability
under the Plan. A Participant shall have only a contractual right to the shares
of Stock or amounts, if any, payable or distributable under the Plan, unsecured
by any assets of the Company or any Subsidiary, and nothing contained in the
Plan shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to pay any benefits to any person.
 
(b) No Contractual Right to Employment or Future Awards. The Plan does not
constitute a contract of employment, and selection as a Participant will not
give any participating Employee the right to be retained in the employ of the
Company or any Subsidiary or any right or claim to any benefit under the Plan,
unless such right or claim has specifically accrued under the terms of the
Plan. No individual shall have the right to be selected to receive an Award
under the Plan, or, having been so selected, to receive a future Award under the
Plan.
(c) No Rights as a Stockholder. Except as otherwise provided in the Plan, no
Award under the Plan shall confer upon the holder thereof any rights as a
stockholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.
7.2 Transferability. Except as otherwise so provided by the Committee, ISOs
under the Plan are not transferable except (i) as designated by the Participant
by will or by the laws of descent and distribution, (ii) to a trust established
by the Participant, if under Code Section 671 and applicable state law, the
Participant is considered the sole beneficial owner of the Stock Option while
held in trust, or (iii) between spouses incident to a divorce or pursuant to a
domestic relations order, provided, however, in the case of a transfer within
the meaning of this Section 7.2(iii), the Stock Option shall not qualify as an
ISO as of the day of such transfer. The Committee shall have the discretion to
permit the transfer of Stock Options (other than ISOs) under the Plan; provided,
however, that such transfers shall be limited to Immediate Family Members of
Participants, trusts and partnerships established for the primary benefit of
such family members or to charitable organizations, and; provided, further, that
such transfers are not made for consideration to the Participant.
Awards of SARs, Performance Unit Awards, Restricted Stock Awards and Restricted
Stock Units shall not be transferable prior to the time that such Awards vest in
the Participant.
7.3 Designation of Beneficiaries. A Participant hereunder may file with the
Company a written designation of a beneficiary or beneficiaries under this Plan
and may from time to time revoke or amend any such designation (“Beneficiary
Designation”). Any designation of beneficiary under this Plan shall be
controlling over any other disposition, testamentary or otherwise (unless such
disposition is pursuant to a domestic relations order); provided, however, that
if the Committee is in doubt as to the entitlement of any such beneficiary to
any Award, the Committee may determine to recognize only the legal
representative of the Participant, in which case the Company, the Committee and
the members thereof shall not be under any further liability to anyone.
7.4 Non-Exclusivity. Neither the adoption of this Plan by the Board nor the
submission of the Plan to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or the Committee
to adopt such other incentive arrangements as either may deem desirable,
including, without limitation, the granting of SARs, Restricted Stock,
Restricted Stock Units or Stock Options otherwise than under the





--------------------------------------------------------------------------------





Plan or an arrangement that is or is not intended to qualify under Code
Section 162(m), and such arrangements may be either generally applicable or
applicable only in specific cases.
7.5 Award Agreement. Each Award granted under the Plan shall be evidenced by an
Award Agreement. A copy of the Award Agreement, in any medium chosen by the
Committee, shall be provided (or made available electronically) to the
Participant. Acceptance of the Award Agreement by the Participant is presumed to
be effective, regardless of whether the Participant signs the Award Agreement or
otherwise confirms or acknowledges acceptance of the Award Agreement in whatever
manner the Committee may establish from time to time (including electronic
methods of signature, receipt or confirmation of delivery).
7.6 Form and Time of Elections/Notification Under Code Section 83(b). Unless
otherwise specified herein, each election under Code Section 83(b) required or
permitted to be made by any Participant or other person entitled to benefits
under the Plan, and any permitted modification or revocation thereof, shall be
filed with the Company at such times, in such form, and subject to such
restrictions and limitations, not inconsistent with the terms of the Plan, as
the Committee shall require. Notwithstanding anything herein to the contrary,
the Committee may, on the date of grant or at a later date, as applicable,
prohibit an individual from making an election under Code Section 83(b). If the
Committee has not prohibited an individual from making this election, an
individual who makes this election shall notify the Committee of the election
within ten (10) days of filing notice of the election with the Internal Revenue
Service. This requirement is in addition to any filing and notification required
under the regulations issued under the authority of Code Section 83(b).
7.7 Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information upon which the person is acting
considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
7.8 Tax Withholding. Where a Participant is entitled to receive shares of Stock
upon the vesting or exercise of an Award, the Company shall have the right to
require such Participant to pay to the Company the amount of any tax that the
Company is required to withhold with respect to such vesting or exercise, or, in
lieu thereof, to retain, or to sell without notice, a sufficient number of
shares of Stock to cover the minimum amount required to be withheld. To the
extent determined by the Committee and specified in an Award Agreement, a
Participant shall have the right to direct the Company to satisfy the minimum
required federal, state and local tax withholding by: (i) with respect to a
Stock Option, reducing the number of shares of Stock subject to the Stock Option
(without issuance of such shares of Stock to the Stock Option holder) by a
number equal to the quotient of (a) the total minimum amount of required tax
withholding divided by (b) the excess of the Fair Market Value of a share of
Stock on the exercise date over the Exercise Price per share of Stock; and
(ii) with respect to SARs, Restricted Stock or Restricted Stock Units,
withholding a number of shares (based on the Fair Market Value on the vesting
date) otherwise vesting that would satisfy the minimum amount of required tax
withholding. Provided there are no adverse accounting consequences to the
Company (a requirement to have liability classification of an award under
Financial Accounting Standards Board Accounting Standards Codification (ASC)
Topic 718 (formerly, FAS 123R) is an adverse consequence), a Participant who is
not required to have taxes withheld may require the Company to withhold in
accordance with the preceding sentence as if the Award were subject to minimum
tax withholding requirements.
7.9 Action by Company or Subsidiary. Any action required or permitted to be
taken by the Company or any Subsidiary shall be by resolution of its board of
directors, or by action of one or more members of the Board (including a
committee of the Board) who are duly authorized to act for the Board, or (except
to the extent prohibited by applicable law or applicable rules of any stock
exchange) by a duly authorized officer of the Company or such Subsidiary.
7.10 Successors. All obligations of the Company under the Plan shall be binding
upon and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business,
stock, and/or assets of the Company.
7.11 Indemnification. To the fullest extent permitted by law and the Company’s
governing documents, each person who is or shall have been a member of the
Committee, or of the Board, or an officer or Employee of the Company to whom
authority was delegated in accordance with Section 5.3, shall be indemnified and
held harmless by the Company against and from any loss (including amounts paid
in settlement), cost, liability or expense (including reasonable attorneys’
fees) that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction





--------------------------------------------------------------------------------





of any judgment in any such action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf, unless such loss, cost, liability, or expense is a
result of his or her own willful misconduct or except as expressly provided by
statute or regulation. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
 
7.12 No Fractional Shares. Unless otherwise permitted by the Committee, no
fractional shares of Stock shall be issued or delivered pursuant to the Plan or
any Award. The Committee shall determine whether cash or other property shall be
issued or paid in lieu of fractional shares or whether such fractional shares or
any rights thereto shall be forfeited or otherwise eliminated.
7.13 Governing Law. The Plan, all Awards granted hereunder, and all actions
taken in connection herewith shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to principles of
conflict of laws, except as superseded by applicable federal law. The federal
and state courts located within thirty (30) miles of the Company’s principal
office, shall have exclusive jurisdiction over any claim, action, complaint or
lawsuit brought under the terms of the Plan. By accepting any award under this
Plan, each Participant, and any other person claiming any rights under the Plan,
agrees to submit himself, and any such legal action as he or she shall bring
under the Plan, to the sole jurisdiction of such courts for the adjudication and
resolution of any such disputes.
7.14 Benefits Under Other Plans. Except as otherwise provided by the Committee
or as set forth in a Qualified Retirement Plan, Awards to a Participant
(including the grant and the receipt of benefits) under the Plan shall be
disregarded for purposes of determining the Participant’s benefits under, or
contributions to, any Qualified Retirement Plan, non-qualified plan and any
other benefit plans maintained by the Participant’s employer. The term
“Qualified Retirement Plan” means any plan of the Company or a Subsidiary that
is intended to be qualified under Code Section 401(a).
7.15 Validity. If any provision of this Plan is determined to be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision has never been included herein.
7.16 Notice. Unless otherwise provided in an Award Agreement, all written
notices and all other written communications to the Company provided for in the
Plan or in any Award Agreement, shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile, email or prepaid overnight courier to the
Company at its principal executive office. Such notices, demands, claims and
other communications shall be deemed given:
(a) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;
(b) in the case of certified or registered U.S. mail, five (5) days after
deposit in the U.S. mail; or
(c) in the case of facsimile or email, the date upon which the transmitting
party received confirmation of receipt; provided, however, that in no event
shall any such communications be deemed to be given later than the date they are
actually received, provided they are actually received.
In the event a communication is not received, it shall only be deemed received
upon the showing of an original of the applicable receipt, registration or
confirmation from the applicable delivery service. Communications that are to be
delivered by U.S. mail or by overnight service to the Company shall be directed
to the attention of the Company’s Chief Operating Officer and to the Corporate
Secretary.
7.17 Forfeiture Events.
(a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events include, but are not limited to, termination
of employment for cause, termination of the Participant’s provisions of Services
to the Company or any Subsidiary, violation of material Company or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct of the Participant
that is detrimental to the business or reputation of the Company or any
Subsidiary.





--------------------------------------------------------------------------------





 
(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the federal securities laws, any
Participant who is subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 shall reimburse the Company the amount of any payment
in settlement of an Award earned or accrued during the twelve (12) month period
following the first public issuance or filing with the SEC (whichever first
occurred) of the financial document embodying such financial reporting
requirement.
In addition, in the event of an accounting restatement, the Committee, in its
sole and exclusive discretion, may require that any Participant reimburse the
Company for all or any part of the amount of any payment in settlement of any
Award granted hereunder. Forfeitures and clawbacks of Awards or payments
pursuant to Awards shall also be required to the extent necessary to comply with
any other applicable law or regulations, including, but not limited to, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (i.e., in the
event of a financial restatement that reduces the amount of a bonus or incentive
compensation that would have been earned had the financial results been properly
reported in accordance with rules and regulations issued under the Dodd-Frank
Act).
ARTICLE 8-DEFINED TERMS
In addition to the other definitions contained herein, unless otherwise
specifically provided in an Award Agreement, the following definitions shall
apply:
8.1 “10% Stockholder” means an individual who, at the time of grant, owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company.
8.2 “Award” means any Stock Option, SAR, Performance Unit Award, Restricted
Stock or Restricted Stock Units or any or all of them, or any other right or
interest relating to stock or cash, granted to a Participant under the Plan.
8.3 “Award Agreement” means the document (in whatever medium prescribed by the
Committee) which evidences the terms and conditions of an Award under the Plan.
Such document is referred to as an agreement, regardless of whether a
Participant’s signature is required.
8.4 “Board” means the Board of Directors of the Company.
8.5 If the Participant is subject to a written employment agreement, change in
control agreement (or other similar written agreement) with the Company or a
Subsidiary that provides a definition of termination for “Cause,” then, for
purposes of this Plan, the term “Cause” shall have meaning set forth in such
agreement, unless otherwise specified in an Award Agreement. In the absence of
such a definition, “Cause” means (i) the conviction of, or plea of guilty or no
contest of the Participant to a felony or any lesser criminal offense involving
moral turpitude or immoral conduct (as determined by the Committee) other than
for actions related to operation of motor vehicles which does not involve
operation of a motor vehicle while intoxicated or impaired; (ii) the willful
commission by the Participant of a criminal or other act that, in the judgment
of the Committee, will likely cause substantial economic damage to the Company
or any Subsidiary or substantial injury to the business reputation of the
Company or any Subsidiary; (iii) the commission by the Participant of an act or
omission involving dishonesty, fraud, or other malfeasance or misfeasance in the
performance of his duties on behalf of the Company or any Subsidiary; (iv) the
continuing willful failure of the Participant to perform his duties to the
Company or any Subsidiary (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness) after written notice
thereof; or (v) breach by the Participant of the Company’s Code of Conduct, any
restrictive covenant, non-competition, confidentiality or non-solicitation, or
other similar agreement which is applicable to the Participant. (vi) an order of
a federal or state regulatory agency or a court of competent jurisdiction
requiring the termination of the Participant’s Service with the Company.
 
8.6 “Change in Control” has the meaning ascribed to it in Section 4.2.
8.7 “Code” means the Internal Revenue Code of 1986, as amended, and any rules,
regulations and guidance promulgated thereunder, as modified from time to time.
8.8 “Code Section 409A” means the provisions of Section 409A of the Code and any
rules, regulations and guidance promulgated thereunder, as modified from time to
time.
8.9 “Committee” means the Committee acting under Article 5.





--------------------------------------------------------------------------------





8.10 “Covered Employee” has the meaning given the term in Code Section 162(m),
and shall also include any other Employee who may become a Covered Employee
before an Award vests, as the Committee may determine in its sole discretion.
8.11 “Director” means a member of the Board of Directors of the Company or a
Subsidiary.
8.12 If the Participant is subject to a written employment agreement, change in
control agreement (or other similar written agreement) with the Company or a
Subsidiary that provides a definition of “Disability” or “Disabled,” then, for
purposes of this Plan (unless the Award Agreement specifies otherwise), the
terms “Disability” or “Disabled” shall have meaning set forth in such agreement.
In the absence of such a definition, “Disability” shall be defined in accordance
with the Bank’s long-term disability plan. To the extent that an Award hereunder
is subject to Code Section 409A, “Disability” or “Disabled” shall mean that a
Participant: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering the Company’s
Employees. Except to the extent prohibited under Code Section 409A, if
applicable, the Committee shall have discretion to determine if a termination
due to Disability has occurred.
8.13 “Disinterested Board Member” means a member of the Board who: (a) is not a
current Employee of the Company or a Subsidiary; (b) is not a former employee of
the Company who receives compensation for prior Services (other than benefits
under a tax qualified retirement plan) during the taxable year; (c) has not been
an officer of the Company; (d) does not receive remuneration from the Company or
a Subsidiary, either directly or indirectly, in any capacity other than as a
Director except in an amount for which disclosure would not be required pursuant
to Item 404 of SEC Regulation S-K in accordance with the proxy solicitation
rules of the SEC, as amended or any successor provision thereto; and (e) does
not possess an interest in any other transaction, and is not engaged in a
business relationship for which disclosure would be required pursuant to
Item 404(a) of SEC Regulation S-K under the proxy solicitation rules of the SEC,
as amended or any successor provision thereto. The term Disinterested Board
Member shall be interpreted in such manner as shall be necessary to conform to
the requirements of Section 162(m) of the Code, Rule 16b-3 promulgated under the
Exchange Act, the definitions set forth in Item 404 of SEC Regulation S-K, and
the corporate governance standards imposed on compensation committees under the
listing requirements imposed by any national securities exchange on which the
Company lists or seeks to list its securities.
8.14 “Employee” means any person employed by the Company or any Subsidiary.
Directors who are also employed by the Company or a Subsidiary shall be
considered Employees under the Plan.
8.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
8.16 “Excluded Transaction” means a plan of reorganization, merger,
consolidation or similar transaction that would result in the Voting Securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving corporation or any parent thereof) at least 50% of the combined
voting power of the Voting Securities of the entity surviving the plan of
reorganization, merger, consolidation or similar transaction (or the parent of
such surviving entity) immediately after such plan of reorganization, merger,
consolidation or similar transaction.
 
8.17 “Exercise Price” means the price established with respect to a Stock Option
pursuant to Section 2.2.
8.18 “Fair Market Value” means, with respect to a share of Stock on a specified
date:
(a) the final reported sales price on the date in question (or if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which the shares of Stock are listed or admitted
to trading, as of the close of the market in New York City and without regard to
after-hours trading activity; or
(b) if the shares of Stock are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a share of Stock on such
date, as of the close of the market in New York City and without regard to
after-hours trading activity, or, if no such quotation is provided, on another
similar system, selected by the Committee, then in use; or





--------------------------------------------------------------------------------





(c) if (a) and (b) are not applicable, the Fair Market Value of a share of Stock
as the Committee may determine in good faith and in accordance with Code
Section 422 and the applicable requirements of Code Section 409A and the
regulations promulgated thereunder. For purposes of the exercise of a Stock
Option, Fair Market Value on such date shall be the date a notice of exercise is
received by the Company, or if not a day on which the market is open, the next
day that it is open.
8.19 A termination of employment by an Employee Participant shall be deemed a
termination of employment for “Good Reason” as a result of the Participant’s
resignation from the employ of the Company or any Subsidiary upon the occurrence
of any of the following events, unless specified otherwise in an Award
Agreement:
(a) a material diminution in Participant’s base compensation;
(b) a material diminution in Participant’s authority duties or responsibilities;
(c) a requirement that Participant must report to a corporate officer or
employee instead of reporting directly to the Board;
(d) a material diminution in the budget over which Participant retains
authority;
(e) a change in the geographic location at which Participant must perform his
duties that is more than fifty (50) miles from the location of Participant’s
principal workplace on the date of this Agreement; or
(f) any other action or inaction that constitutes a material breach by the Bank
of this Agreement.
8.20 “Immediate Family Member” means with respect to any Participant: (a) any of
the Participant’s children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouses, former spouses, siblings, nieces, nephews,
mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law
or sisters-in-law, including relationships created by adoption; (b) any natural
person sharing the Participant’s household (other than as a tenant or employee,
directly or indirectly, of the Participant); (c) a trust in which any
combination of the Participant and persons described in section (a) and
(b) above own more than fifty percent (50%) of the beneficial interests; (d) a
foundation in which any combination of the Participant and persons described in
sections (a) and (b) above control management of the assets; or (e) any other
corporation, partnership, limited liability company or other entity in which any
combination of the Participant and persons described in sections (a) and
(b) above control more than fifty percent (50%) of the voting interests.
 
8.21 “Incumbent Directors” means:
(a) the individuals who, on the date hereof, constitute the Board; and
(b) any new Director whose appointment or election by the Board or nomination
for election by the Company’s stockholders was approved or recommended: (a) by
the vote of at least two-thirds (2/3) of the Whole Board, with at least
two-thirds of the Incumbent Directors then in office voting in favor of such
approval or recommendation; or (b) by a Nominating Committee of the Board whose
members were appointed by the vote of at least two-thirds (2/3) of the Whole
Board, with at least two-thirds of the Incumbent Directors then in office voting
in favor of such appointments.
8.22 “Involuntary Termination of Employment” means the Termination of Service by
the Company or Subsidiary other than termination for Cause, or termination of
employment by a Participant Employee for Good Reason.
8.23 “ISO” has the meaning ascribed to it in Section 2.1(a).
8.24 “Non-Qualified Option” means the right to purchase shares of Stock that is
either (a) granted to a Participant who is not an Employee, or (b) granted to an
Employee and either is not designated by the Committee to be an ISO or does not
satisfy the requirements of Section 422 of the Code.
8.25 “Participant” means any individual who has received, and currently holds,
an outstanding Award under the Plan.
8.26 “Performance Unit Award” has the meaning ascribed to it in Section 2.6.
8.27 “Restricted Stock” has the meaning ascribed to it in Section 2.4.
8.28 “Restricted Stock Unit Award” and “Restricted Stock Unit” has the meaning
ascribed to them in Section 2.5.





--------------------------------------------------------------------------------





8.29 “Restricted Period” has the meaning ascribed to it in Section 2.5(b)(iii).
8.30 “Retirement” for an employee means, unless otherwise specified in an Award
Agreement, the Participant’s age on the earlier of (i)the date the Participant
has attained age 60 and has completed six (6) Vesting Years or (ii) the
Participant has attained age 55 and has completed 20 Vesting Years; or (iii) the
date the Participant has attained age 65 or in accordance with any written
agreement entered into with the Participant. A “Vesting Year” means a
twelve-month period of employment with the Company or a Subsidiary or affiliate,
where the Participant completed at least 1,000 hours of service in such
twelve-month period (including prior service credit with entities acquired by
the Company or a Subsidiary or affiliate, but only to the extent such prior
service credit is or was provided for under any merger or purchase agreement
which, before January 1, 2012, was determined based on whether prior service
credit was given under the merger or purchase agreement for purposes of the
Company’s Employee Stock Ownership Plan). “Retirement” for a non-employee
director means, unless otherwise specified in an Award Agreement, a cessation of
service on the Board of Directors for any reason other than removal for Cause,
after either (i) reaching 60 years of age and completion of at least 10 years of
continuous Service; or (ii) after attaining age 70 provided, however, that
unless otherwise specified in an Award Agreement, an Employee who is also a
Director shall not be deemed to have terminated due to Retirement until both
Service as an Employee and Service as a Director has ceased. A non-Employee
Director will be deemed to have terminated due to Retirement under the
provisions of this Plan only if the non-Employee Director has terminated Service
on the Board(s) of Directors of the Company and any Subsidiary or affiliate in
accordance with applicable Company policy, following the provision of written
notice to such Board(s) of Directors of the non-Employee Director’s intention to
retire.
8.31 “SAR” means a stock appreciation right described in Section 2.3.
8.32 “SEC” means the United States Securities and Exchange Commission.
 
8.33 “Securities Act” means the Securities Act of 1933, as amended from time to
time.
8.34 “Service” means service as an Employee, service provider, or non-employee
Director of the Company or a Subsidiary, as the case may be, and shall include
service as a director emeritus or advisory director.
8.35 “Stock” means the Common Stock of the Company, $0.01 par value per share.
8.36 “Stock Option” means an ISO or a Non-Qualified Option.
8.37 “Subsidiary” means any corporation, affiliate, bank or other entity which
would be a subsidiary corporation with respect to the Company as defined in Code
Section 424(f) and, other than with respect to an ISO, shall also mean any
partnership or joint venture in which the Company and/or other Subsidiary owns
more than fifty percent (50%) of the capital or profits interests.
8.38 “Termination of Service” means the first day occurring on or after a grant
date on which the Participant ceases to be an Employee or Director of, or
service provider to, the Company or any Subsidiary, regardless of the reason for
such cessation, subject to the following:
(a) The Participant’s cessation as an Employee or service provider shall not be
deemed to occur by reason of the transfer of the Participant between the Company
and a Subsidiary or between two Subsidiaries.
(b) The Participant’s cessation as an Employee or service provider shall not be
deemed to occur by reason of the Participant’s being on a bona fide leave of
absence from the Company or a Subsidiary approved by the Company or Subsidiary
otherwise receiving the Participant’s Services, provided such leave of absence
does not exceed six months, or if longer, so long as the Employee retains a
right to reemployment with the Company or Subsidiary under an applicable statute
or by contract. For these purposes, a leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Employee
will return to perform Services for the Company or Subsidiary. If the period of
leave exceeds six months and the Employee does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first day immediately following such
six month period. For purposes of this sub-section, to the extent applicable, an
Employee’s leave of absence shall be interpreted by the Committee in a manner
consistent with Treasury Regulation Section 1.409A-1(h)(1).
(c) If, as a result of a sale or other transaction, the Subsidiary for whom
Participant is employed (or to whom the Participant is providing Services)
ceases to be a Subsidiary, and the Participant is not, following the
transaction, an Employee of the Company or an entity that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Participant’s
Termination of Service caused by the Participant being





--------------------------------------------------------------------------------





discharged by the entity for whom the Participant is employed or to whom the
Participant is providing Services.
(d) A non-employee service provider whose Services to the Company or a
Subsidiary are governed by a written agreement with the non-employee service
provider will cease to be a service provider at the time the term of such
written agreement ends (without renewal); and a non-employee service provider
whose Services to the Company or a Subsidiary are not governed by a written
agreement with the service provider will cease to be a service provider on the
date that is ninety (90) days after the date the service provider last provides
Services requested by the Company or any Subsidiary (as determined by the
Committee).
(e) Except to the extent Section 409A of the Code may be applicable to an Award,
and subject to the foregoing paragraphs of this sub-section, the Committee shall
have discretion to determine if a Termination of Service has occurred and the
date on which it occurred. In the event that any Award under the Plan
constitutes Deferred Compensation (as defined in Section 2.9 hereof), the term
Termination of Service shall be interpreted by the Committee in a manner
consistent with the definition of “Separation from Service” as defined under
Code Section 409A and under Treasury Regulation Section 1.409A-1(h)(ii). For
purposes of this Plan, a “Separation from Service” shall have occurred if the
Company and Participant reasonably anticipate that no further Services will be
performed by the Participant after the date of the Termination of Service
(whether as an employee or as an independent contractor) or the level of further
Services performed will be less than 50% of the average level of bona fide
Services in the 36 months immediately preceding the Termination of Service. If a
Participant is a “Specified Employee,” as defined in Code Section 409A and any
payment to be made hereunder shall be determined to be subject to Code
Section 409A, then if required by Code Section 409A, such payment or a portion
of such payment (to the minimum extent possible) shall be delayed and shall be
paid on the first day of the seventh month following Participant’s Separation
from Service.
(f) With respect to a Participant who is a director, cessation as a Director
will not be deemed to have occurred if the Participant continues as a director
emeritus or advisory director. With respect to a Participant who is both an
Employee and a Director, termination of employment as an Employee shall not
constitute a Termination of Service for purposes of the Plan so long as the
Participant continues to provide Service as a Director or director emeritus or
advisory director.
8.39 “Voting Securities” means any securities which ordinarily possess the power
to vote in the election of directors without the happening of any pre-condition
or contingency.
8.40 “Whole Board” means the total number of Directors that the Company would
have if there were no vacancies on the Board at the time the relevant action or
matter is presented to the Board for approval.
ARTICLE 9-CONSTRUCTION
In this Plan, unless otherwise stated or the context otherwise requires, the
following uses apply:
9.1 Actions permitted under this Plan may be taken at any time and from time to
time in the actor’s reasonable discretion.
9.2 References to a statute shall refer to the statute and any successor
statute, and to all regulations promulgated under or implementing the statute or
its successor, as in effect at the relevant time.
9.3 In computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to, but excluding.”
9.4 References to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality.
9.5 Indications of time of day mean Eastern Time.
9.6 “Including” means “including, but not limited to.”
9.7 All references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Plan unless otherwise specified.
9.8 All words used in this Plan will be construed to be of such gender or number
as the circumstances and context require.





--------------------------------------------------------------------------------





9.9 The captions and headings of articles, sections, schedules and exhibits
appearing in or attached to this Plan have been inserted solely for convenience
of reference and shall not be considered a part of this Plan nor shall any of
them affect the meaning or interpretation of this Plan or any of its provisions.
 
9.10 Any reference to a document or set of documents in this Plan, and the
rights and obligations of the parties under any such documents, shall mean such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof.
9.11 All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.







